                        IN THE UNITED STATES DISTRICT COURT
                               DISTRICT OF COLORADO



Civil Action No. 1:17-cv-02156-RM-MEH

FRISBY MILES CARTER,
on behalf of himself and all others similarly situated,

                               Plaintiff,

               v.

AMICA MUTUAL INSURANCE COMPANY,
and DOES 1-10, inclusive,

                               Defendants.

       __________________________________________________________________

                                 STIPULATION OF DISMISSAL

       __________________________________________________________________

       COME NOW Plaintiff Frisby Miles Carter (“Plaintiff”) and Defendant Amica Mutual

Insurance Company and pursuant to Federal Rules of Civil Procedure (“FRCP”) Rule

41(a)(1)(A)(ii), file this Stipulation of Dismissal; the dismissal is with prejudice as to Plaintiff

only and without prejudice as to members of the putative class, and all parties are to bear their

own costs and attorney’s fees.


                                               KIRTLAND & PACKARD LLP

DATE: December 14, 2018                        /s/ Joshua A. Fields
                                               Michael Louis Kelly
                                               Behram V. Parekh
                                               Joshua A. Fields
                                               1638 South Pacific Coast Highway
                                               Redondo Beach, CA 90277
                                               Tel: (310) 536-1000; Fax: (310) 536-1001
                                               mlk@kirtlandpackard.com
                                               bvp@kirtlandpackard.com
                                               jf@kirtlandpackard.com
                          And

                          Brett N. Huff
                          HUFF & LESLIE, LLP
                          2480 Gray Street
                          Edgewater, CO 80214
                          Tel: (303) 232-3622; Fax: (303) 274-0638
                          bhuff@huffandleslie.com

                          Attorneys for Plaintiff Frisby Miles Carter, on
                          behalf of himself and all others similarly situated


                          LEWIS BESS WILLIAMS AND WEESE P.C.

DATE: December 14, 2018   /s/ Janette L. Ferguson (with permission)
                          Janette L. Ferguson
                          Katherine M. Field
                          1801 California St., Suite 3400
                          Denver, CO 80202
                          Tel: (303) 861-2828
                          Email: jferguson@lewisbess.com
                          kfield@lewisbess.com

                          Robert J. Romero
                          Robert G. Levy
                          Hinshaw & Culbertson LLP
                          One California Street, 18th Floor
                          San Francisco, CA 94111
                          Tel: (415) 362-6000
                          Email: rlevy@hinshawlaw.com
                          rromero@hinshawlaw.com

                          Attorneys for Defendant Amica Mutual Insurance
                          Company
